THE LAW OFFICE OF JAN T. AUNE

ARCADIA , CALIFORNIA

Case #:17-cv-02538-CAS-SS Document 187 Filed 05/06/19 Page 1of2 Page ID #:3412

ao ns DN

\o

10
11
12
13
14
15
16
17
18
19
20
21
Py)
23
24
25
26
27
28

JAN T. AUNE (SBN 236604)
aune@aunelaw.com

HE LAW OFFICE OF JAN T. AUNE
444 East Huntington Dr., Ste. 325
Arcadia, CA 91006
Tel.: oe 461-5742
Fax: (626) 226-5677

Attorney for Plaintiff
DAVID LILLIE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DAVID LILLIE, an individual
Plaintiff,

Vv. PLAINTIFF DAVID LILLIE’S
NOTICE OF MOTION AND
MANTECH INT’L., CORP., a

Case No. 2:17-cv-02538 CAS
(SSx)

MOTION FOR ATTORNEY’S
Delaware corporation dba, and DOES FEES; MEMORANDUM OF
1 through 20, POINTS AND AUTHORITIES;
DECLARATION OF JAN T.
AUNE; DECLARATION OF
Defendants. ESPERANZA CERVANTES
ANDERSON; [PROPOSED]
ORDER

 

Date: June 17, 2019
Time: 10:0 a.m.
Courtroom: 8D

FAC Filed: June 16, 2017

Trial Date: February 12, 2019
TO DEFENDANT MANTECH INTERNATIONAL CORPORATION AND

ITS ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE THAT on June 17, 2019, at 10:0 a.m., or as soon
thereafter as counsel may be heard, in Courtroom 8D, 8" Floor, of the above entitled
Court located at 350 W. First Street, Los Angeles, CA 90012, the Honorable
Christina A. Snyder presiding, Plaintiff David Lillie (“Plaintiff”) will and herby does

=

 

 

 
THE LAW OFFICE OF JAN T. AUNE

ARCADIA, CALIFORNIA

Case #:17-cv-02538-CAS-SS Document 187 Filed 05/06/19 Page 2o0f2 Page ID #:3413

move this Court pursuant to the Federal False Claims Act, 31 U.S.C. § 3230(h)
National Defense Authorization Act, 10 U.S.C. § 2409 (“DCWPA”), and
California Labor Code Section 1102.5 to award Plaintiff Attorney’s Fees
(“Motion”).

Plaintiff has a right to, and by way of this motion is seeking, attorney’s fees for
his claims under (1) “whistleblower protection” provision of the Federal False
Claims Act, 31 U.S.C. § 3230(h) (“FCA”); “whistleblower protection” provision
of the National Defense Authorization Act, 10 U.S.C. § 2409 (“DCWPA”); the
“whistleblower protection” provision under California Labor Code Section 1102.5
(“Lab. C. Section 1102.5”).

This Motion is based on this Notice of Motion and Motion, the Memorandum
of Points and Authorities filed currently herewith , the Declarations of Jan T. Aune
and Esperanza Cervantes Anderson, and all Exhibits attached thereto, in support of|
the Motion, all pleadings, records and papers on file in this action, and upon such
other further evidence and argument as may be presented at or before the time of the
hearing.

The motion is made following the conference of counsel pursuant to Local
Rule 7-3, which took place on or about April 23, 26, 29, 2019. See Declaration of
Jan T. Aune, at §] 3, 4, 5, 6, Exhs. A, B, C, D.

May 6, 2019 THE LAW OFFICE OF JAN T. AUNE

BY:__/s/ Jan T. Aune
JAN T. AUNE
Attorney for Plaintiff
DAVID LILLIE

 

 

 
